DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections Withdrawn
The objections to claims 1 and 15-17 because of the minor informalities have been withdrawn in light of the applicant’s amendments to claims.

Rejections Withdrawn
The rejections of claims 1, 15 and 16 (and the depending claims thereof) are under 35 U.S.C. 103 as being unpatentable over Kim in view of Sumi and McLaughlin have been withdrawn in light of the applicant’s amendments to claims to incorporate the previously identified allowable subject matter and also due to the incorporation of the amendments noted via examiner’s amendment below that the cited prior art do not teach or reasonably suggest the limitations of 
an ultrasonic diagnosis apparatus, method and image processing method having an ultrasonic probe for transmitting a displacement-producing ultrasonic wave for producing displacement in living tissue based on acoustic radiation force and transmitting an observation ultrasonic wave for observing displacement, in living tissue in a predetermined scan area, that is produced based on the displacement-producing ultrasonic wave. The apparatus further including a processing circuitry for 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Michael Casey on 6/14/2021.

The application has been amended as follows: 

Claim 15 is cancelled

Claim 16. (Proposed Examiner’s Amendment)  An image processing method comprising:
transmitting, using an ultrasonic probe, a displacement-producing ultrasonic wave for producing displacement in living tissue based on acoustic radiation force; 
transmitting, using the ultrasonic probe, an observation ultrasonic wave for observing displacement, in living tissue in a predetermined scan area, that is produced based on the displacement-producing ultrasonic wave;
calculating, using processing circuitry, displacement at each of a plurality of positions in a scan area over a plurality of time phases, based on reflected-wave data; 
determining, using processing circuitry, an arrival time of a shear wave when a shear wave reaches each of the positions by analyzing the calculated displacement, for each of the positions; 
generating, using processing circuitry, first image data representing contours of identical arrival times of the shear wave; 
causing, using processing circuitry, cause the first image data to be included as part of a medical image corresponding to an area including the scan area; and 
generating, using processing circuitry generate, as part of the medical image, an image based on at least one of:
second image data in which a pixel value corresponding to a signal intensity in B mode is assigned to each position in the scan area;
third image data in which a pixel value corresponding to an index value of stiffness of living tissue based on a shear wave is assigned to each position in the scan area;
fourth image data in which, to each position in the scan area, a pixel value corresponding to the determined time phase at the position is assigned;
fifth image data in which, to each position in the scan area, a pixel value corresponding to the magnitude of the displacement at the position is assigned;
sixth image data in which a pixel value corresponding to a variance of the determined time phases is assigned to each position in the scan area; and
seventh image data in which a pixel value corresponding to a value based on a variance of the determined phase and the magnitude of the displacement is assigned to each position in the scan area.

Title Change
The title of the invention has been changed to be more descriptive of the claimed invention with the a new title as noted in the Bib Data Sheet that is clearly indicative of the invention to which the claims are directed in light of the MPEP 606.

Conclusion
Claims 1-3, 9, 11-14, 16 and 17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SERKAN AKAR/           Primary Examiner, Art Unit 3793